DETAILED ACTION
I.	Claims 1-25 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application claims priority from Provisional Application 62823341, filed 03/25/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2020, 05/12/2021, 01/11/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. US 20180234797 A1 to Ledvina et al., hereinafter Ledvina.
Regarding claim 1, Ledvina teaches a method of regulating access to an asset, comprising: 
establishing a first connection with a key-device (paragraph 48, “establishing a BTLE connection”); 
receiving a credential for a user over the first connection (paragraphs 42, 45, and 48, “authenticating the vehicle and/or generating keys for ranging”); 
establishing a second connection with the key-device (paragraph 48, “Ranging can be initiated using the first wireless protocol, and then carried out using a second protocol, e.g., ultra-wideband (UWB)”); 
and providing the credential to an access controller (paragraphs 47, 48 and 126). 
Regarding claim 2, Ledvina teaches wherein the first connection is Bluetooth Low Energy and the second connection is Ultra-Wideband (paragraph 48, “establishing a BTLE connection…Ranging can be initiated using the first wireless protocol, and then carried out using a second protocol, e.g., ultra-wideband (UWB)”). 
Regarding claim 3, Ledvina teaches wherein the asset is a physical location (paragraphs 5, 6 and 8). 
Regarding claim 4, Ledvina teaches wherein the asset is an electronic device (paragraphs 23-25 and 40). 
Regarding claim 5, Ledvina teaches maintaining a location of the key-device using the second connection (paragraphs 42, 89, 90, 92, 101, 122, and 123). 
Regarding claim 6, Ledvina teaches authenticating the credential for the user associated with the credential to access the asset (paragraphs 47, 48, and 50). 
Regarding claim 7, Ledvina teaches wherein the key-device is a physical card with an integrated circuit (paragraph 133). 
Regarding claim 8, Ledvina teaches wherein the key-device is a mobile device (paragraphs 5, “mobile device” and 132, “mobile device”). 
Regarding claim 9, Ledvina teaches wherein providing the credential to the access controller is based on determining the user intends to access the asset (paragraph 129, “showing an intent of a user”). 
Regarding claim 10, Ledvina teaches wherein determining the user intends to access the asset, further comprising: determining a set of location points of the key-device using the second connection; calculating a probability the user will access the asset using the set of location points; and determining the probability exceeds a predetermined threshold (paragraphs 109 and 122). 
Regarding claim 11, Ledvina teaches wherein establishing the second connection with key-device occurs based on an interaction with the key-device using the first connection (paragraph 48). 
Regarding claim 12, Ledvina teaches wherein the access controller includes a physical access control system controller (paragraph 148). 
Regarding claim 13, Ledvina teaches storing the credential in cache memory (paragraph 136). 
Regarding claim 14, Ledvina teaches wherein providing the credential to the access controller further comprises transferring the credential from the cache memory (paragraph 136). 
Regarding claim 15, Ledvina teaches further comprising removing the credential from the cache memory (paragraphs 30 and 136). 
Regarding claim 16, Ledvina teaches wherein removing the credential from the cache memory is based on receiving an indication the user is not permitted to access the asset (paragraph 30, “partially disable the vehicle”). 
Regarding claim 17, Ledvina teaches wherein removing the credential from the cache memory is based on losing the second connection with the key-device (paragraph 30, “the key fob is removed from the interior of the vehicle”). 
Regarding claim 18, Ledvina teaches wherein removing the credential from the cache memory is based on an elapsing of a predetermined time (paragraphs 49-51, 56, 57, 89 and 129). 
Regarding claim 19, Ledvina teaches receiving a validation indication from the access controller; and permitting access to the asset paragraphs 47, 48 and 126). 
Regarding claim 20, Ledvian et al. teaches a method of regulating access to an asset using a key-device, comprising: 
upon the key-device entering a first connection range, establishing a first connection between the key-device and a reader (paragraph 48, “establishing a BTLE connection”); 
providing, from the key-device, a credential associated with a user to the reader using the first connection (paragraph 48, “authenticating the vehicle and/or generating keys for ranging”); 

providing, from the reader, the credential to an authorization service; receiving, at the reader, validation of the credential from the authorization service; and transmitting, from the reader, a command, to an access controller, to grant access to the asset (paragraph 100, “when the user is outside the locked automobile and touches the driver-side door, the positioning logic simply needs to make a reliable decision that the key fob is in region 1 in order to unlock the car”). 
Regarding claim 21, Ledvina teaches wherein the first connection is Bluetooth Low Energy and the second connection is Ultra-Wideband (paragraph 48, “establishing a BTLE connection…Ranging can be initiated using the first wireless protocol, and then carried out using a second protocol, e.g., ultra-wideband (UWB)”). 
Regarding claim 22, Ledvina teaches wherein transmitting the command to the access controller is based on determining the user intends to access the asset (paragraph 129, “showing an intent of a user”). 
Regarding claim 23, Ledvina teaches wherein determining the user intends to access the asset, further comprising: determining, at the reader, a set of location points of the key-device using the second connection; calculating a probability the user will access the asset using the set of location points; and determining the probability exceeds a predetermined threshold (paragraphs 109 and 122). 
Regarding claim 24, Ledvina teaches wherein determining the user intends to access the asset is based in part on sensor data collected from a sensor of the key-device (paragraphs 70, 106 and 107). 
Regarding claim 25, Ledvina teaches wherein the asset is a physical location (paragraphs 5, 6 and 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to access control and establishing secure connections for a device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431